Citation Nr: 0007996	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran has submitted the requisite new and 
material evidence to reopen a claim for service connection 
for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1972 to August 
1976.  This appeal arises from a May 1997 rating decision of 
the Huntington, West Virginia, Regional Office (RO).  In this 
decision, the RO determined that the veteran had not 
submitted the requisite new and material evidence to reopen a 
claim for service connection for a back disability.  He 
appealed this decision.

A hearing was held before the Board of Veterans' Appeals 
(Board) in November 1999 via video conference.  This hearing 
was conducted by Mr. Michael E. Kilcoyne, an acting Member of 
the Board, who was designated to preside at this hearing by 
the Chairman of the Board pursuant to 38 U.S.C.A. § 7102(a) 
(West Supp. 1999).  Mr. Kilcoyne will be making the final 
determination in this case.


FINDINGS OF FACT

1.  In a decision of December 1984, the RO denied service 
connection for a back disability on the basis that the 
veteran had failed to submit medical evidence of a nexus 
between this disorder and his military service.  The 
appellant was notified of this decision and his appellate 
rights.

2.  Evidence associated with the claims file since the 
December 1984 RO decision does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.





CONCLUSIONS OF LAW

1.  The RO's December 1984 decision denying the veteran's 
claim for service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  New and material evidence to reopen the claim for service 
connection for a back disability has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was given a comprehensive physical examination 
upon his entrance into active service in November 1972.  He 
specifically denied any previous medical history of recurrent 
back pain or any bone or joint deformity.  On examination, 
his spine and musculoskeletal system were found to be normal.  
A service medical record dated in July 1974 reported the 
veteran's complaint of back pain after twisting his back.  
Radiological studies of the back revealed a right lateral 
wedge deformity of the T9 vertebra with scoliosis and a spina 
bifida deformity of the S1 and S2 vertebra.  The assessment 
was congenital spina bifida of the S1 and S2 vertebra with a 
malformed body of the T9 vertebra.  An orthopedic 
consultation of September 1974 reported the veteran's 
symptoms of mid-back pain with numbness and aches in the 
right arm the previous six months.  The impression was 
multiple congenital anomalies of the vertebral column.  A 
medical opinion from mid-September 1974 asserted that the 
veteran's spinal anomalies limited his abilities to perform 
manual work or prolonged sedentary activities.  It was 
recommended that his military specialty be changed to an 
administrative field that would provide some movement and not 
require lifting.  In September 1974, the veteran was given a 
profile that prohibited prolonged standing, marching, 
running, or sitting.  He was also prohibited from strenuous 
details or using headsets.

In October 1974, the veteran reported being in a minor 
automobile accident.  He asserted that he had backed into 
another vehicle at a speed of 10 miles per hour.  His 
complaint was low back pain.  The veteran continued to 
complain of low back pain in March 1975.  The outpatient 
record interpreted the veteran's back X-ray as reflecting 
possible facet syndrome and spina bifida.  The actual 
radiological report of the lumbar spine noted mild rotary 
scoliosis convexity to the right and partial lumbarization of 
the first sacral segment.  In June 1976, the veteran 
complained of right-sided low back pain after slipping and 
falling while walking up some steps.  The assessment was 
muscle spasm.

The veteran was afforded a separation examination in July 
1976.  He noted a medical history of recurrent back pain and 
a bone or joint deformity.  The examining physician 
summarized the veteran's history to include cramps in his 
legs and back trouble for the past two years.  It was also 
reported that an Air Force physician had stated that the 
veteran had a crushed vertebra.  On examination, his spine 
and musculoskeletal system were reported to be normal.

In November 1976, the veteran filed his original claim for 
service connection for a back disability.  A VA compensation 
examination was given to the veteran in December 1976.  He 
claimed that he had injured his back during his military 
service in an automobile accident and in other injuries he 
had not reported to military healthcare providers.  On 
examination of the veteran's back, there were no abnormal 
findings set forth.  A lumbosacral X-ray noted an 
asymmetrical transitional vertebral body at the S1 level and 
slight upper lumbar dextro scoliosis.  The diagnosis was a 
history of a low back injury with asymmetrical S1 
transitional vertebral body.

By rating decision of January 1977, the RO denied the 
veteran's claim for service connection.  It was determined 
that the abnormality diagnosed on the veteran's VA 
examination was a congenital abnormality and, as a matter of 
law, could not be service-connected.  The RO also determined 
that this disorder had not been aggravated by the incidents 
of the veteran's military service beyond the normal 
progression of the abnormality.  The veteran was notified of 
this determination and his appellate rights in a letter 
issued in late January 1977.

The veteran attempted to reopen this claim in October 1984.  
In a written report of November 1984, the veteran alleged 
that he had been in an automobile accident in 1975 while 
traveling with his family between duty stations.  He alleged 
that this accident and the strenuous activity he did in the 
military, to include marching and exercises, permanently 
aggravated his congenital spine disorder.  

Private outpatient records dated from December 1982 to April 
1984 were received by the RO in December 1984.  These records 
indicate that the veteran was involved in an automobile 
accident in January 1984.  At the time he complained of 
tenderness throughout his thoracic spine area.  An X-ray of 
the spine revealed a congenital deformity of the T9 vertebra 
with marked angular deformity of the thoracic spine, but 
there was no evidence of any acute injury.  His physical 
examination was essentially normal.  The veteran received 
follow-up examination in March and April 1984.  The last 
outpatient record noted that the veteran was not working, but 
this was due to a recent lay off.  His examination on that 
date was essentially normal.

By rating decision of December 1984, the RO again denied the 
veteran's claim for service connection.  He was notified of 
this decision and his appellate rights in a letter of mid-
December 1984.  

Subsequent to this decision, although also in December 1984, 
the RO received the veteran's private chiropractor records.  
A letter of September 1982 noted that the veteran had been in 
an automobile accident in March 1982.  Since this accident he 
had suffered with radiating pain from his spine through his 
chest cavity and "prickly" sensation down his right leg.  
Spinal X-rays revealed a congenital malformation at the T9 
level with degenerative changes at the T10 level, reduction 
of the lordotic curve of the cervical spine, and scoliosis of 
the thoracic and cervical spines.  The assessment was acute 
traumatic cervical and thoracic strain associated with 
myofascitis due to the March 1982 automobile accident and 
thoracic nerve root irritation.  Other letters from the same 
chiropractor, associated the veteran's back problems with 
either his congenital disorder or as a residual of his March 
1982 injury.  

In April 1997, the veteran filed a new claim for service 
connection for a back disability.  He asserted that strenuous 
activity during his military service had permanently 
aggravated his congenital spinal abnormalities.

Private treatment records dated in February 1995 were 
associated with the claims file in April 1997.  These records 
noted that the veteran complained of back pain and numbness 
after lifting a 40 pound box of paper at work.  Radiological 
studies of the spine revealed degenerative joint disease.  
The assessment was lumbar strain.

Records from the veteran's private orthopedic surgeon dated 
from February to March 1995 were received in May 1997.  These 
reflect that the veteran claimed that he had injured his back 
after lifting a box of paper at work in February 1995.  The 
veteran also noted that he had received a surgical repair of 
a herniated disc at the L4 level in 1990.  He alleged that 
this herniation was the result of a work-related injury while 
he was employed in general mechanical work.  He denied ever 
being injured in a motor vehicle accident.  Radiological 
studies of the lumbar spine revealed a "rudimentary" 6th 
lumbar disc along with degenerative changes, loss of disc 
space height, sclerosis, and evidence of structural and 
developmental abnormality.  The impression was herniated 4th 
lumbar disc as a result of the veteran's recent accident.  
This same physician prepared a subsequent letter in March 
1995 that indicated the following:

...the data which you have forwarded to my 
office certainly suggests that the 
patient's problem predated the accident 
of 2-6-95.  In addition, the description 
of the "accident" which the patient 
gave me is markedly different than the 
description of his working activities 
prepared by his supervisor...The records 
enclosed appear to indicate that this 
patient was not injured on 2-6-95, but 
rather had a prior injury.

Another set of private treatment records was received in May 
1997.  These records included a letter from a neurologist 
dated in January 1990 that reported the veteran had injured 
his back in August 1988 while lifting an air tank while at 
work.  He was given surgery to repair a lumbar disc 
herniation.  It was opined that the veteran was unable to do 
any type of manual labor since his August 1988 injury.  A 
lumbar X-ray of May 1995 noted impressions of transitional 
changes at the S1 level with early sclerotic changes and 
hypertrophic spurring, and bulging of the intervertebral disc 
at the L5-S1 level with encroachment on the neural foramina.  
A neurologist's outpatient record of August 1995 reported 
that the veteran suffered with back pain as a result of work-
related injuries to his back in August 1988, June 1991, and 
February 1995.  The physician indicated that the veteran 
suffered with post disc herniation and degenerative disc 
disease, and possibly central disc herniation or segmental 
instability.  This same neurologists opined in February 1996, 
at the veteran's request, on the etiology of his current back 
disability.  It was the neurologist's opinion that the 
veteran's current back disability was directly related to his 
previous two injuries on the job in 1988 and 1991.  The 
veteran's private chiropractor expressed a similar opinion in 
a letter dated in the same month.

Private outpatient records dated in June 1991 were 
incorporated into the claims file in May 1997.  These records 
reflect that the veteran had been involved in a motor vehicle 
accident on that date and complained of back pain.  The 
diagnosis was thoraco-lumbar strain secondary to a motor 
vehicle accident.

The veteran received a VA general medical examination in June 
1997.  His medical history reflected that he had first 
noticed a back problem in 1988 when he experienced back pain 
after lifting an engine block.  He asserted that he had 
reinjured his back in February 1995 while lifting a box of 
paper.  A lumbar spine X-ray noted partial sacralization of 
the L5 with marginal osteophyte formation.  The diagnoses 
included chronic low back pain, status post laminectomy in 
1988 secondary to injury, kyphosis of the thoracic spine, 
thoracic rotundum deformity secondary to anterior wedging of 
the disc space obliteration of the mid and distal thoracic 
spine, and partial sacralization of the L5 vertebra.  In July 
1997, the RO associated with the veteran's claims file his VA 
hospitalization report from June 1997.  This report noted 
treatment of the veteran's heart condition.

A supplemental statement of the case (SSOC) was issued to the 
veteran in October 1997.  The veteran was informed that the 
RO had determined he had not submitted the requisite new and 
material evidence required to reopen his claim for service 
connection.  It was determined by the RO that the evidence 
submitted since the last final decision was merely cumulative 
or duplicative of previously reviewed evidence.

At his hearing before the Board in November 1999, the veteran 
acknowledged that he had a back disorder that pre-existed his 
military service.  He claimed that he had sustained a back 
injury 1 1/2 years after entering the military when he was 
involved in an automobile accident.  The veteran alleged that 
his military physicians had told him that this injury had 
resulted in a crushed vertebra in his low back.  He asserted 
that at that time the military had offered him a choice of a 
medical discharge or reassignment to a less strenuous 
position.  He alleged that he had been seen on a regular 
basis by military physicians for his low back pain after this 
accident, but these records now appear to be missing.  The 
veteran also claimed that he had self-treated his back 
problems on many occasions.  It was noted by the veteran that 
he had already submitted all the military records he had in 
his possession.  He acknowledged that no post-service 
healthcare provider had ever linked his current back problems 
to his military experiences.  The veteran contented that it 
was "rather strange" that the military would wait until he 
had just 2 1/2 months left in his enlistment before he was 
offered a medical discharge if his back disorder was solely 
congenital in nature.





II.  Applicable Criteria

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Additionally, regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Congenital or developmental defects, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  

The RO last considered the veteran's claim in December 1984.  
The veteran was notified of this decision and his appellate 
rights in a letter issued a few days later.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1999).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if VA 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).


III.  Analysis 

As previously set forth, the last time the RO addressed this 
matter was in its December 1984 rating.  This decision found 
that the veteran had failed to submit evidence of a current 
disability associated with his military service.  Thus, in 
order to reopen the claim on appeal, the veteran must submit 
objective medical evidence that a current back disability was 
incurred or permanently aggravated by his military service.  

As described above, the evidence associated with the record 
since the veteran's prior denial includes his repeated 
contention that his current back disability was aggravated 
due to his military service.  In addition, the evidence 
includes a private chiropractor's opinion of September 1982 
that the veteran's back problems were the result of an 
automobile accident sustained in March 1982, as well as 
evidence that the veteran developed degenerative changes and 
herniated discs in his spine in the 1980's, and medical 
histories that reflect work-related back injuries occurring 
in 1988, after lifting a heavy object, in 1991, due to a 
motor vehicle accident, and in 1995, after lifting a box of 
paper.  Finally, there is a private neurologist's opinion 
that the veteran's current back problems were the result of 
his work-related injuries in 1988 and 1991.

As to the veteran's contentions, they are similar to those he 
presented in connection with the rating action entered in 
1984.  As such, they may be considered merely duplicative.  
Moreover, the veteran, as a lay person is not competent to 
provide probative evidence of a nexus between any current 
back disability and his military service.  See Zang v. Brown, 
8 Vet. App. 246 (1995).  As such, the veteran's contentions 
do not provide a basis for reopening his claim. 

Regarding the medical evidence, it must be noted that there 
has been none submitted since December 1984 that espouses an 
opinion similar to the veteran's.  In fact, all of the 
medical opinions of record attributed the veteran's current 
back problems either to his congenital abnormalities or work-
related injuries sustained many years after his separation 
from the military.  Indeed, the veteran himself acknowledged 
at his hearing in November 1999, that there were no post-
service medical opinions that attributed his current back 
disabilities to his military service.  Thus, the additional 
medical records added to the record since December 1984, may 
not be considered to bear directly and substantially upon the 
specific matter under consideration, or otherwise tend to 
establish a relationship between the veteran's current back 
disability and service.  

Although the veteran has recently testified that he was 
involved in a serious automobile accident in 1975 that 
resulted in a crushed vertebra, the available service medical 
records do not support this contention.  Rather, the 
automobile accident noted to have occurred in 1974, was 
clearly minor in nature.  Moreover, while the medical history 
taken at the time of the veteran's separation from service in 
July 1976, reflected his claim of a physician telling him he 
had a crushed vertebra, the radiological studies from this 
period fail to note any non-congenital vertebral abnormality.  
In fact, both T9 and sacral abnormalities noted in the 
service records, were reported in post-service X-rays and 
were also characterized as congenital.  

In summary, since the RO's decision in December 1984, the 
veteran has not submitted any objective evidence that 
demonstrates a nexus between his current back disabilities 
and his military service.  Thus, there is no new evidence 
that contradicts the reasons given for the previous denial, 
or more importantly, that tends to prove that any current 
back disorder is related in any way to service.  As such, 
this evidence, either by itself or in connection with the 
evidence previously assembled, does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's underlying 
claim.  As such, the criteria for reopening the veteran's 
claim for service connection for a back disability are not 
met.


ORDER

As new and material evidence with respect to the claim for 
service connection for a back disability has not been 
presented, that claim is not reopened, and the appeal is 
denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

